Citation Nr: 0724927	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  92-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder, from March 18, 1988, to November 13, 
1996.

3.  Entitlement to a rating in excess of 40 percent for a low 
back disorder, from November 14, 1996, to February 3, 1999.

4.  Entitlement to a rating in excess of 60 percent for a low 
back disorder, since February 4, 1999.

5.  Entitlement to a rating in excess of 20 percent for 
chronic urinary tract infections.

6.  Entitlement to an initial compensable rating for 
residuals of repair of an enterocele and a posterior 
colporrhaphy, prior to June 21, 1993, and since August 1, 
1993.

7.  Entitlement to an effective date earlier than March 18, 
1988, for the grant of service connection for residuals of 
repair of an enterocele and a posterior colporrhaphy.

8.  Entitlement to an effective date earlier than July 18, 
1996 for the award of a 30 percent rating for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
July 1986.

These matters come before the Board of Veterans' Appeals 
(Board) from several rating decisions.  In an October 1991 
rating decision, the RO granted the veteran service 
connection for a low back disorder, and assigned a 0 percent 
(noncompensable) rating, effective March 18, 1988, and 
assigned a 10 percent rating, effective September 14, 1990.  
The veteran filed a notice of disagreement (NOD) in December 
1991, and the RO issued a statement of the case (SOC) that 
same month.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in January 
1992.

In April 1992, the veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.

In September 1992, the RO assigned a 10 percent rating for 
the veteran's low back disorder, effective March 18, 1988.

In August 1994, the Board remanded to the RO, inter alia, the 
claim for an initial higher rating for the low back disorder, 
for further development.  The RO completed all requested 
action and continued denial of the veteran's claim (as 
reflected in the February 1996 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.

In August 1996, the veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.

In a January 1997 rating decision, the RO assigned a 20 
percent rating for the veteran's low back disorder, effective 
March 18, 1988 and assigned a 40 percent rating, effective 
November 14, 1996.  The RO also continued the veteran's 
noncompensable rating for her service-connected urinary tract 
infections, and assigned the veteran a 30 percent rating for 
her service-connected IBS, effective July 18, 1996.  In March 
1997, the veteran submitted an NOD with respect to the 30 
percent rating for her IBS and requested an earlier effective 
date for the increased rating.  In May 1997, the veteran 
submitted an NOD with respect to the continuation of the 
noncompensable rating for her urinary tract infections.  In 
June 1997, the RO issued an SOC regarding all issues, and in 
July 1997, the veteran filed a substantive appeal (via a VA 
Form 9).

In May 1998, the veteran submitted a claim for service 
connection for headaches as secondary to service-connected 
IBS.  In a June 1998 rating decision, the RO, inter alia, 
denied the veteran service connection for headaches, and 
granted the veteran service connection for a gynecological 
condition, including residuals of repair of enterocele and 
posterior colporrhaphy, and assigned a 0 percent 
(noncompensable) rating, effective March 18, 1988, assigned a 
100 percent rating, effective June 21, 1993, and assigned a 
noncompensable rating, effective August 1, 1993.  In 
September 1998, the veteran filed an NOD regarding the 
disability rating assigned for her gynecological condition, 
and regarding the denial of service connection for headaches.  
Regarding her claim for a higher rating for her gynecological 
condition, as the RO assigned a 100 percent rating for the 
condition from June 21, 1993, to July 31, 1993, the Board's 
consideration of the claim for a higher rating is limited to 
periods before and after the assignment of that rating.  

The RO issued an SOC in December 1998, and the veteran filed 
a substantive appeal (via a VA Form 9) in January 1999.  
Within the substantive appeal, the veteran also disagreed 
with the effective date of the grant of service connection 
for the gynecological condition, which was accepted as an NOD 
as to that issue.

In May 1999, the veteran withdrew her claim for an increased 
rating for IBS, but continued her claim for an earlier 
effective date for the grant of her 30 percent rating.

Also, in May 1999, the veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.

In a July 2000 rating decision, the RO assigned the veteran a 
60 percent rating for her low back disorder, effective 
February 4, 1999, and assigned a 20 percent rating for the 
veteran's urinary tract infections, effective September 9, 
1996.

In September 2000, the RO issued an SOC regarding the issue 
of an effective date earlier than March 18, 1988, for the 
grant of service connection for a gynecological condition, 
and in October 2000, the veteran filed a substantive appeal 
(via a VA Form 9).

In January 2003, the Board remanded to the RO the claims on 
appeal to afford the veteran a Board hearing.  The veteran's 
representative's August 2003 brief states that the veteran's 
hearing had been scheduled, but was later canceled.  The 
veteran did not subsequently request another hearing.  

In September 2003, the Board again remanded to the RO the 
claims on appeal, for further development.  The RO completed 
all requested action and continued denial of the veteran's 
claims (as reflected in the October 2006 SSOC) and returned 
the matters to the Board for further appellate consideration.

Because the claims for an initial rating higher than 20 
percent for a low back disability and an initial compensable 
rating for a gynecological condition involve a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized the claims in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  Moreover, while the RO has assigned higher 
initial ratings for the low back disorder, and a higher 
rating for the service-connected urinary tract infection 
during the pendency of this appeal, as higher ratings are 
available, and the appellant is presumed to be seeking the 
maximum available benefit, the claims for higher ratings 
remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board's decision on the claims for service connection for 
chronic headaches as secondary to a service-connected 
disability, for higher ratings for a low back disorder, for 
an earlier effective date for the grant of service connection 
for residuals of repair of an enterocele and a posterior 
colporrhaphy, and for an earlier effective date for the award 
of a 30 percent rating for IBS is set forth below.  The 
claims for an increased rating for chronic urinary tract 
infections, and an initial compensable rating for residuals 
of repair of an enterocele and a posterior colporrhaphy is 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for headaches as 
secondary to a service-connected disability, for higher 
ratings for a low back disorder, for an earlier effective 
date for the grant of service connection for residuals of 
repair of an enterocele and a posterior colporrhaphy, and for 
an earlier effective date for the award of a 30 percent 
rating for IBS has been accomplished.

2.  The most competent medical opinion to address the 
etiology of the veteran's chronic headaches does not 
attribute the veteran's headaches to her service-connected 
IBS.

3.  The veteran currently has a diagnosis of chronic 
headaches, and there is uncontradicted opinion evidence 
indicating that the veteran's chronic headaches are related 
to her service-connected dysthymic disorder.

4.  Since March 18, 1988, effective date of the grant of 
service connection, to December 2, 1994, the veteran's low 
back disability manifested with moderate limitation of motion 
with pain, muscle spasm, and tenderness.

5.  Medical evidence from December 3, 1994, to February 3, 
1999, shows severe limitation of motion, impaired sensation, 
and prescribed bed rest, but does not show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, or unfavorable 
ankylosis of the lumbar spine.

6.  Medical evidence from February 4, 1999, to September 22, 
2002, does not show ankylosis of the spine.

7.  Medical evidence since September 23, 2002, does not 
document that the appellant had any qualifying incapacitating 
episodes due to lumbar disc disease during the previous 
twelve-month period, or that she had separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations.

8.  Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine.

9.  On March 18, 1988, the RO received the veteran's initial 
claim for service connection for an "infection," later 
characterized as residuals of repair of an enterocele and a 
posterior colporrhaphy.

10.  The record contains no statement or communication from 
the veteran or her representative, prior to March 18, 1988, 
that constitutes a claim, or reflects an intent to apply, for 
service connection for residuals of repair of an enterocele 
and a posterior colporrhaphy that identifies such a benefit 
was sought.  

11.  On August 16, 1996, the veteran filed a claim for an 
increased (compensable) rating for his IBS.

12.  In a January 1997 rating action, the RO awarded the 
veteran a 30 percent rating for his IBS, effective July 18, 
1996.

13.  There was no pending claim for increase prior to July 
18, 1996, or evidence that the service-connected IBS had 
increased in severity so as to warrant a compensable rating 
prior to the July 18, 1996, effective date of the 30 percent 
rating.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for chronic headaches as 
secondary to service-connected dysthymic disorder are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006).

2.  The criteria for a rating in excess of 20 percent for a 
low back disorder, from March 18, 1988, to December 2, 1994, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002).

3.  The criteria for a rating of 40 percent for a low back 
disorder, from December 3, 1994, to November 13, 1996, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

4.  The criteria for a rating in excess of 40 percent for a 
low back disorder, from November 13, 1996, to February 3, 
1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

5.  The criteria for a rating in excess of 60 percent for a 
low back disorder, since February 4, 1999, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 
4.71, 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); and Diagnostic Code 5293 (as in effect 
since September 23, 2002); General Rating Formula for 
renumbered Diagnostic Codes 5235-5243 and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes  
(as in effect since September 26, 2003).

6.  The claim for an effective date earlier than March 18, 
1988, for the grant of service connection for residuals of 
repair of an enterocele and a posterior colporrhaphy is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).

7.  The claim for an effective date earlier than July 18, 
1996, for the award of a 30 percent rating for IBS is without 
legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 
7105(b) (West 2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 
20.202, 20.302(b), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code, and 
that VA must provide information regarding the effective date 
that may be assigned.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2004 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate claims for service 
connection as secondary to a service-connected disability and 
claims for an earlier effective date.  The letter also 
provided notice as to what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Further, the October 2006 SSOC 
reflects readjudication of the claims after issuance of that 
letter.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  In an October 2006 
SSOC, the veteran was provided notice as to the evidence 
needed to substantiate a claim for a higher disability 
rating.  The Board notes that the RO did not readjudicate the 
veteran's claims after providing him notice as to the 
evidence necessary to substantiate a claim for higher rating; 
however, the record shows that the veteran was given an 
opportunity to submit additional evidence pertinent to his 
claims but did not submit such evidence prior to 
certification of his appeal to the Board.  Therefore, 
readjudication of the veteran's claims was unnecessary.  
Moreover, as discussed above, the first three of Pelegrini's 
content of notice requirements have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to her claims.  
However, the claims file reflects that the veteran has 
submitted evidence in support of her claims.  Given that 
fact, as well as the RO's instructions to her, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in her possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 1102 (2006).

Regarding Dingess/Hartman, the October 2006 SSOC informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  Regarding the timing of the notice, the 
Board finds that the veteran was not prejudiced by receiving 
notice after the adjudication of her claims.  Although the 
Board's decision herein grants the claim for service 
connection for headaches, and partially grants the claim for 
a higher rating for the low back disorder, no disability 
rating or effective date is being assigned for the claim for 
service connection for headaches, and although an effective 
date is being assigned for the veteran's partial grant of a 
higher rating for her low back disorder, the veteran is free 
to appeal this decision once the RO implements the Board's 
decision.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in West 
Haven, Connecticut.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp., 159 F.3d at 549.

II.  Service Connection for Headaches as Secondary
to Service-Connected Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's service medical records show that in July 1986, 
she complained of headaches while at the mental health 
clinic.  Her July 1986 Report of Medical History shows that 
she reported having severe headaches.  In her July 1986 
Report of Medical Examination, it was noted that she had 
severe headaches and dizziness secondary to the change of her 
anti-depression medication and anemia in 1984.  The headaches 
occurred two times per week and were relieved with aspirin 
and bed rest.  

A July 1998 private medical record from N.W., M.D. shows that 
the veteran complained of migraines that happened at night.  
The veteran noticed that the headaches got better with bowel 
movements.  The diagnosis was migraine that appeared to be 
related to the veteran's bowels.

On June 1999 VA examination, the veteran was diagnosed with 
history of chronic and intermittent headaches, which appeared 
to be temporally related to the veteran's constipation.  The 
examiner noted that according to the veteran's descriptions, 
the headaches were best described as muscle tension and/or 
mechanical in nature, possibly induced by raised intracranial 
pressure when the veteran strained to have a bowel movement.  
The examiner also noted that the latter type of headache 
appeared to be in the minority and the veteran's more 
consistent headache pattern, while related to constipation, 
appeared to be mainly of a muscle tension variety.  He 
further stated that it would be difficult to create an 
absolutely precise link between the headaches and 
constipation.

On March 2001 VA examination, the June 1999 VA examiner 
reviewed the claims file and performed a physical 
examination.  The examiner stated that the character of the 
veteran's headaches were most consistent with muscle 
contraction and tension headaches with a lesser component of 
vascular-type headaches.  The examiner determined that the 
veteran did not have a headache profile suggestive of 
migraine.  The examiner again stated that it was conceivable 
that the veteran's attempts at having bowel movements could 
be causing her to have chronic mild raised intracranial 
pressure and that this could be a pathophysiologic mechanism 
responsible for her chronic headaches.

On October 2004 VA examination, the VA examiner noted that 
she had reviewed the veteran's entire claims file.  During 
the examination, the veteran reported that she had headaches 
when she was constipated, but the majority of her headaches 
occurred when she was having her usual bowel regimen and her 
usual stool frequency.  The veteran also stated that her 
headaches began in 1984.  The diagnosis was chronic headaches 
and according to the veteran's report of nausea accompanying 
her headaches, the examiner stated that she met the criteria 
for a diagnosis of migraines, although he stated that people 
who are suffering from migraines would not be able to 
tolerate taking Excedrin, which the veteran stated that she 
took.  The examiner opined that the veteran's headaches might 
certainly be related to another service-connected condition, 
which was her dysthymic disorder.  He stated that it was very 
well documented in the claims file that the veteran had 
multiple psychiatric hospitalizations while in the military 
service, at about the time that she stated she first started 
to have headaches.  It was clear to the examiner that the 
veteran was showing signs of marked emotional disturbance, 
anxiety and depression that several pieces of documentation 
cited commented on and it was quite common for people to have 
headaches as another somatic manifestation of depression and 
personality disorder.  However, as far as any connection 
between the veteran's headaches and her IBS, the examiner 
opined that he knew of no association specifically of IBS 
causing headaches and that the veteran's own description 
suggested that the IBS was not a causative factor for her 
headaches.  Thus, it was unlikely that there was any direct 
etiological connection between the veteran's IBS, 
specifically, and her headaches. 

The Board accepts the October 2004 VA examiner's opinion that 
the veteran's headaches are not related to her IBS as 
probative evidence showing no nexus between her headaches and 
service-connected IBS.  In this regard, the July 1998 private 
medical opinion did not include review of the veteran's 
claims file.  In addition, the June 1999 and March 2001 VA 
examiner's opinions are not clear as to whether the examiner 
determined that the veteran's headaches were related to her 
IBS, as the examiner's language was speculative as to a 
relationship between headaches and IBS.

Although the Board has determined that the veteran's 
headaches are not related to her service-connected IBS, the 
Board does find that, giving the veteran the benefit of the 
doubt, service connection for her headaches is warranted as 
secondary to her service-connected dysthymic disorder.  In 
this regard, the Board notes that the October 2004 VA 
examiner opined that the veteran's headaches "might" be 
related to her service-connected dysthymic disorder.  
Although the examiner's use of the word "might" could be 
characterized as speculative, given the examiner's rationale 
for her opinion that the veteran's headaches are a somatic 
manifestation of her depression and that her headaches began 
while she was in service, coupled with the notation in the 
service medical records that the veteran's headaches began in 
1984 with the change of her anti-depression medication, the 
Board interprets the October 2004 VA examiner's opinion as 
one showing a nexus between the veteran's headaches and her 
service-connected dysthymic disorder.  Therefore, the Board 
finds that service connection for the veteran's headaches is 
warranted as secondary to her service-connected dysthymic 
disorder.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the appellant's favor on the question of 
relationship of the veteran's headaches and her service-
connected dysthymic disorder, the Board finds that the 
criteria for service connection for headaches as secondary to 
service-connected dysthymic disorder are met.  

III.  Claims for Higher Ratings for Low Back Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating signed following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Historically, by rating action of October 1991, the RO 
granted service connection for a low back disorder, and 
assigned a noncompensable rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (pursuant to which 
lumbosacral strain is evaluated), effective March 18, 1988, 
and assigned a 10 percent rating, effective September 14, 
1990.  In September 1992, the RO assigned a 10 percent 
rating, effective March 18, 1988.  In January 1997, the RO 
assigned a 20 percent rating, effective March 18, 1988 under 
the provisions of 38 C.F.R. § 4.71a, DC 5293 (pursuant to 
which intervertebral disc syndrome (IVDS) is evaluated) and 
assigned a 40 percent rating, effective November 14, 1996.  
In July 2000, the RO assigned a 60 percent rating, effective 
February 4, 1999.

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

A.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows:  moderate, recurring attacks, was rated 20 percent 
disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Initial Rating Higher than 20 Percent from
March 18, 1988, to November 13, 1996

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings from March 18, 1988, to 
December 2, 1994 provide no basis for more than the currently 
assigned 20 percent rating under former DC 5293.  However, 
the findings from December 3, 1994, to November 13, 1996, do 
provide a basis for a rating of 40 percent under former DC 
5293.

A March 1988 VA treatment record shows that the veteran had 
low back pain that occasionally radiated to her hip and legs.  
Examination revealed that the veteran had no pain or 
tenderness on her back and straight leg raising was negative.  
Deep tendon reflexes were normal.  There was no evidence of 
disc disease found.

A November 1989 private medical record from A.G., M.D. shows 
that the veteran complained of stiffness of the low back in 
the morning and increased stiffness after prolonged sitting.  
She had one episode of right lower extremity pain in the 
recent past.  Physical examination of the lumbosacral spine 
and lower extremities was unremarkable.  X-ray of the 
lumbosacral spine revealed minimal degenerative changes in 
the lumbar spine.

An August 1990 VA treatment record shows that on examination 
of the back, there was no tenderness to palpation.  Motor 
strength was normal and sensation was intact.  Reflexes were 
normal bilaterally and Babinski was negative.

On October 1990 orthopedic VA examination, the veteran was 
found to have a normal gait pattern.  Range of motion of the 
lumbar spine in flexion was to 65 degrees and extension was 
to 10 degrees.  Bilateral lateral flexion was to 20 degrees 
and bilateral rotation was to 20 degrees.  There was 
bilateral sciatic notch tenderness.  Straight leg raising was 
negative to 45 degrees bilaterally.  Deep tendon reflexes 
were normal at the knees and ankles and sensation and motor 
function were also normal.  X-ray of the lumbar spine 
revealed mild acquired spinal stenosis at L3/4 and L4/5, and 
central/left sided disc herniation at L3/4, L4/5, and L5/S1.

A January 1991 VA treatment record shows that the veteran 
complained of low back pain with radiation to the buttocks 
and both legs past the knee.  Examination revealed decreased 
forward flexion.  Motor strength was normal in the hips, 
quadriceps, hamstrings, and extensor hallucis longus.  
Sensory and reflexes were also normal.  There was positive 
straight leg raising at 40 degrees on the right and at 45 
degrees on the left.  There was also positive spasm.

A September 1991 VA treatment record shows that the veteran 
had no paraspinal spasm and no focal tenderness.  Strength 
was normal, sensation was intact, and deep tendon reflexes 
were normal.

During her April 1992 RO hearing, the veteran testified that 
she wore a corset for her back condition.  She also stated 
that because of her back disorder, she had problems getting 
around at work and at home.  Any lifting or excessive walking 
caused pain and she had to use excessive leave from work for 
examinations.  She was currently taking medication to 
alleviate the swelling in her vertebrae.  This swelling 
caused a pinched nerve.  She also testified that she had back 
spasms that occurred daily before she began wearing the 
corset.  While wearing the corset, she still had pain, but 
the corset made it easier because the spasm did not occur.

A September 1992 VA treatment record shows that the veteran 
complained of spasms in both legs and weakness.  Examination 
revealed a negative straight leg raising test.  Motor 
strength of the right leg was 4/5 and sensation was intact.  
There was negative swelling on the back, but positive 
tenderness.  The pain increased with flexion of the lumbar 
spine.

A February 1994 private medical record from E.S., M.D. shows 
that the veteran had muscle spasm in the lumbar sine.  The 
neurological examination was normal

A June 1994 private medical record from Dr. E.S. shows that 
the veteran had some tenderness at the lumbosacral junction.  
She bent forward quite well with good reversal of the lumbar 
lordosis, but she had a very definite end point with her 
fingertips at about the junction of the middle and one third 
of the tibia.  Attempting to flex beyond that caused 
complaints of discomfort.  Hyperextension was well done, but 
with pain.  Lateral bends were also with pain.  Trunk torsion 
was not uncomfortable.  Knee jerks and ankle jerks were equal 
and active and Babinski's was negative.

On December 1994 VA examination, the veteran complained of 
pain in the back with radiation to the right leg, which was 
worsened by sitting, standing in one place, or any type of 
lifting.  Objective examination revealed a normal gait.  
There was tenderness on palpation in both sacroiliac joints.  
Active range of motion of the lumbosacral spine was 37 
degrees of flexion, 14 degrees of extension, and 31 degrees 
of bilateral lateral flexion.  Straight leg raising was 
positive bilaterally and 51 degrees from the supine position.  
Reflexes of both lower extremities were normal.  There was 
hypesthesias of the right lateral calf.  There was no gross 
weakness of the toe extensors.

Also in December 1994, the veteran underwent a VA examination 
for her spinal cord.  On physical examination, she had normal 
power and tone in both lower extremities, except that she did 
show some decreased effort in her hip flexion because of 
pain.  Straight leg raising at 30 degrees provoked pain in 
the right and left hip.  Deep tendon reflexes were normal and 
symmetrical in the lower extremities and the plantar 
responses were flexor.  She had normal rectal sphincter tone.  
Sensory examination showed that there was diminished pin 
prick distally in the lower extremities with a sudden abrupt 
change about one-half or two-thirds up her legs.  There was 
also diminished pin-prick sensation in the central dermatomes 
of the right buttock but not on the left, which was normal.  
Vibration sense was very slightly reduced in the toes 
bilaterally, but position sense was spared.  The diagnosis 
was low back pain with sciatica and herniated disks of the 
lumbar spine.

A March 1995 letter from VA physician, J.O., M.D., states 
that he instructed the veteran to remain at bed rest until 
her acute back pain had resolved.  When she returned to work, 
she should be assigned light duty for two weeks.

An April 1995 private medical record from R.T., M.D. reveals 
that there was slight restriction of motion in the lumbar 
spine in all directions with pain on extremes of motion.  
Forward flexion was moderately restricted.  Straight leg 
raising produced back pain without radiation bilaterally at 
about 75 degrees.  There was no paralumbar muscle spasm.  
There was slight tenderness in the mid lumbar spine and 
bilaterally in the paralumbar area.  There was also 
tenderness in both buttocks particularly on the left.  Motor, 
sensory, and reflex examination of the lower extremities were 
within normal limits, except for some hypalgesia over the 
lateral aspect of the thigh and calf bilaterally.  An X-ray 
of the lumbar spine revealed degenerative disc disease.

A February 1996 letter from the veteran's employer, R.M., 
states that on several occasions, the veteran had to leave 
work because of excruciating pain in her back.  She would be 
unable to bend and would be forced to stay at home in the 
prone position, at times for two or three days.  R.M. also 
stated that the veteran came to work on a regular basis 
struggling with every step due to the severe back pain.

A May 1996 private medical record from D.B., M.D. indicates 
that the veteran had flexion to approximately 60 degrees and 
hyperextension to five degrees.  Her right and left lateral 
bending was well-performed and straight leg raising was to 85 
degrees bilaterally.  Both hips appeared to have full range 
of motion and her sensation and deep tendon reflexes appeared 
to be present and equal bilaterally.

In August 1996, the veteran testified during an RO hearing 
and stated that she could not walk much because of the pain 
in her back.  She stated that she had used her sick leave at 
work because of her back condition and now used her vacation 
time because of her back disability.  On her job as a supply 
clerk, she could not do any heavy lifting and could not do 
much walking.  Her remaining testimony was similar to the 
testimony given during the April 1992 RO hearing.

From March 18, 1988, to December 2, 1994, the Board finds 
that the medical evidence as noted above does not show 
symptoms that warrant a rating higher than 20 percent.  In 
this regard, although the veteran had slightly diminished 
motor strength in September 1992, the remaining neurological 
examinations were consistently normal in that she had normal 
reflexes and sensation.  Further, the veteran was noted to 
experience muscle spasm on the lumbar spine; however, her 
spasms were not consistent as she was also shown to have no 
muscle spasm during certain examinations.  Moreover, her 
range of motion noted during the October 1990 VA examination 
was not severe as to warrant a higher rating as she was shown 
to have only moderate limitation of motion.  In summary, the 
veteran's symptoms are not found to be severe, recurring 
attacks, with intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5292.  Regarding the veteran's limitation of 
motion, as noted above, she was shown to have only moderate 
limitation of motion from March 18, 1988, to December 2, 
1994.  Therefore, a higher rating using DC 5292 is not 
warranted.

Under the criteria of former DC 5295 (as in effect prior to 
September 26, 2003), muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position warrants a 20 percent rating, and severe symptoms 
warrant a 40 percent rating.  38 C.F.R. § 4.71a, DC 5295.  
The veteran is not shown to meet the criteria for a 40 
percent rating from March 18, 1988, to December 2, 1994, 
because there is no indication of listing of whole spine to 
the opposite side, or positive Goldthwaite's sign.  In 
addition, the veteran had some limitation of motion in 
flexion, but as stated prior, her predominant limitation of 
motion in flexion is deemed to be moderate and not severe or 
marked.  Further, the veteran was not shown to have loss of 
lateral motion with osteo-arthritic changes to warrant an 
increased rating as she was shown to lack only 10 degrees of 
bilateral flexion on October 1990 VA examination.  As the 
veteran was shown to have muscle spasm of the lumbar spine, 
her symptoms more approximate the criteria for a 20 percent 
rating, and she is not shown to meet the criteria for a 40 
percent rating using DC 5295, from March 18, 1988, to 
December 2, 1994.

However, from December 3, 1994, to November 13, 1996, the 
Board finds that the veteran's low back disability warrants a 
40 percent rating.  In this regard, the Board notes that the 
December 1994 VA examination shows range of motion in flexion 
and extension that is severely limited.  Further, the veteran 
was shown to have some impairment of sensation as she was 
shown to have hypesthesias on the right calf and diminished 
sensation to pinprick on the lower extremities.  Moreover, 
there is evidence showing that the veteran was prescribed bed 
rest at one time because of her back disability, and she 
submitted evidence showing that she had missed days of work 
because of her disability.  As the veteran's disability, from 
December 3, 1994, to November 13, 1996, is more indicative of 
severe symptoms, with recurring attacks, and intermittent 
relief, and had interference with her employment beyond that 
contemplated by the 20 percent rating, the Board finds that a 
40 percent rating for this time period for her low back 
disability is warranted.  The Board finds that a rating in 
excess of 40 percent for this time period is not warranted, 
however, as the veteran's symptoms are not shown to be 
pronounced with persistent symptoms as required by DC 5293.  
In this regard, the veteran is not found to have persistent 
symptoms compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings with little intermittent 
relief.  In addition, DCs 5292 and 5295 do not provide for a 
rating in excess of 40 percent and are not applicable.

Regarding a rating in excess of 20 percent from March 18, 
1988, to December 2, 1994, and a rating in excess of 40 
percent from December 3, 1994, to November 13, 1996, the 
Board finds that no other DC provides any basis for 
assignment of any higher rating during the periods in 
question.  The medical evidence does not demonstrate that the 
veteran has residuals of a fractured vertebrae, unfavorable 
ankylosis of the lumbar spine or ankylosis of the entire 
spine.  Therefore, there is no basis for evaluation of the 
disability under former DCs 5285, 5286 or 5289, respectively.  

Rating Higher than 40 Percent from
November 14, 1996, to February 3, 1999

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings from November 14, 1996, to 
February 3, 1999 provide no basis for more than the currently 
assigned 40 percent rating under former DC 5293.  

On November 1996 VA examination, the veteran complained of 
increased low back pain with radiation mainly down her right 
leg, but also down her left leg.  Objective examination of 
the spine revealed some tenderness on palpation of both 
sacroiliac areas.  There was also a loss of lumbar lordosis.  
Active range of motion of the lumbosacral spine was 16 
degrees in flexion, eight degrees in extension, and 28 
degrees in bilateral lateral flexion.  Reflexes were within 
normal limits, but there was hypesthesia of the right medial 
and lateral calf.  Straight leg raising from the supine 
position was positive on the left at 31 degrees and on the 
right at 24 degrees.  The examiner noted that the veteran was 
limited from doing any type of labor type activities because 
of her low back, but could continue working as best she could 
at her desk job. 

A June 1997 magnetic resonance imaging (MRI) of the lumbar 
spine revealed a moderate sized focal disc protrusion on the 
left side at L3-L4, and disc bulges at L4-L5 and L5-S1 with 
associate disc degeneration at all of the above levels.

An August 1997 private medical record from R.P., M.D. shows 
that the veteran had bilateral lumbar paraspinal trigger 
points that caused her to grimace and withdraw with pain.  
She had pain at times going down both legs, negative neural 
tension signs in the lower extremities, although she was 
grimacing and showing signs of severe, subjective agony upon 
straight leg raising with pain at the lower back into the 
buttocks and posterior thigh, but no pain below the knee.  
The sitting straight leg raise test was negative.  She did 
have positive gluteal trigger points.  She had no antalgic 
gait and no antalgic sitting posture.  Reflexes were slightly 
diminished bilaterally and symmetrical at the patella and 
Achilles.  There was decreased range of motion of the lumbar 
spine in forward flexion and extension secondary to 
subjective pain.  The diagnosis was lumbar nerve root 
irritation with overlying myofascial pain syndrome.  An 
electromyography (EMG) was recommended.

The August 1997 private EMG found no evidence of right or 
left lumbar radiculopathy.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a higher rating for the period 
November 14, 1996, to February 3, 1999.  In this regard, 
although the veteran had hypesthesia of the right calf, her 
reflexes were within normal limits.  There was also no 
finding of loss of motor strength in the lower extremities.  
Most importantly, EMG results found no evidence of lumbar 
radiculopathy.  Therefore, the veteran's symptoms are not 
found to be pronounced and persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5292.  Under the 
criteria of former DC 5295 (as in effect prior to September 
26, 2003), severe symptoms warrant a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5295.  A 40 percent rating is the 
maximum rating available under DCs 5292, 5295.

Further, no other DC provides any basis for assignment of any 
higher rating during the period in question.  Under the 
former criteria, ratings in excess of 40 percent are 
available for residuals of a fractured vertebrae, or for 
unfavorable ankylosis of the lumbar spine or for ankylosis of 
the entire spine; however, as the medical evidence does not 
demonstrate that the veteran's degenerative disc syndrome, 
L4-L5 involved any of the above, there is no basis for 
evaluation of the disability under former DCs 5285, 5286 or 
5289, respectively.  

Rating Higher than 60 Percent from
February 4, 1999, to September 22, 2002

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings from February 4, 1999, 
September 22, 2002 provide no basis for more than the 
currently assigned 60 percent rating under former DC 5293.  

On February 1999 VA examination, the veteran complained of 
low back pain and muscle spasm and stated that she could not 
walk well or straighten up her back because of the pain.  She 
also complained of pain and tingling in the buttock and the 
left leg.  She also stated that she sometimes dragged her 
right foot.  She was currently on leave without pay from her 
job.  Objective examination revealed that there was no spine 
or bony deformity and no abnormal curvature.  Forward flexion 
was to 30 degrees with pain.  Extension was to 10 degrees 
with pain.  Right lateral flexion was to six degrees due to 
pain, and left lateral flexion was limited to 10 degrees.  
Right lateral rotation was limited to 20 degrees with pain, 
and left lateral rotation was limited to 30 degrees with 
pain.  There was also diffuse tenderness in the lumbosacral 
area.  Neurological testing revealed that deep tendon 
reflexes were normal in the knees and ankles.  There was 
decreased pinprick sensation on the right L5-S1 distribution.  
Straight leg raising test was positive on the left at 34 
degrees elevation, and positive on the right at 26 degrees 
elevation.  There was no weakness of the extensor hallucis 
longus and the veteran was able to walk on her heels and 
forefeet, although she could not walk for long distance due 
to her low back pain.  The veteran was diagnosed with right 
sciatica, but the examiner noted that an EMG conducted in 
August 1997 by Dr. R.P. showed no evidence of right or left 
lumbar radiculopathy.

In May 1999, the veteran testified during an RO hearing and 
requested a higher rating, pointing out her subjective 
complaints of the dragging of her right foot.  She also 
stated that she had extreme pain in her back that woke her up 
at night.

An October 2001 VA treatment record shows that the veteran 
had brisker than average deep tendon reflexes, and her 
sensory was decreased on the left.  Straight leg raising was 
limited bilaterally, but her strength was good.

The Board notes that a 60 percent rating is the maximum 
rating allowed using DC 5293.  The Board also notes that the 
veteran's disability does not involve a residual of a 
fractured vertebra, or any ankylosis; therefore, former 
Diagnostic Codes 5285 or 5286 respectively (the only 
diagnostic codes then providing for assignment of more that a 
60 percent rating for disabilities of the spine), were not 
applicable.  Therefore, a rating in excess of 60 percent, 
from February 4, 1999, to September 23, 2002, is not 
warranted.

B.  Rating Criteria from September 23, 2002
to September 25, 2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

The Board notes that there is no medical evidence of record 
during this time period with which to rate the veteran's low 
back disorder.

C.  Rating Criteria since September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
to 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively, under the General Rating Formula.  The formula 
provides that a 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  

A September 2004 VA treatment record indicates that the 
veteran was tender to palpation to the thoracolumbar fascia.  
She was hypersensitive to L4-S1 area along the paraspinals.  
Range of motion and strength testing were not conducted.

A March 2006 VA treatment record shows that the veteran 
suffered from back spasms.

The above-mentioned medical evidence since September 26, 2003 
neither reflects credible evidence of incapacitating 
episodes, nor any ankylosis of the thoracolumbar spine (which 
is required for a rating in excess of 60 percent under the 
General Rating Formula).

The Board also points out that, under Note (1) at revised DC 
5235-5243, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher schedular rating for the 
veteran's service-connected low back disability.  However, 
the Board notes that although the veteran was hypersensitive 
at L4-S1, she was not found to have any other neurological 
impairment.  In addition, as she is rated as 60 percent 
disabling using the rating criteria in effect prior to 
September 26, 2003, such a rating already considers any 
neurological impairment and orthopedic impairment.  Thus, an 
additional rating for any neurological impairment would not 
be applicable.  In addition, the veteran's orthopedic 
disability alone would only warrant a 40 percent rating using 
the amended criteria, as she is not shown to have ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, DC 5243.  Further, 
any neurological impairment would only warrant a 10 percent 
rating for each lower extremity as her impairment is found to 
only be mild.  38 C.F.R. § 4.124a, DC 8520.  Therefore, 
assigning separate ratings under orthopedic and neurological 
rating criteria would not yield a higher rating than her 
current 60 percent rating.  

D.  All Periods

The Board also points out that when evaluating 
musculoskeletal disabilities, regardless of the rating 
criteria in effect, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the DCs predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)), to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).

In this regard, the Board finds that the 20 percent rating 
from March 18, 1988, to December 2, 1994, the 40 percent 
rating from December 3, 1994, to February 3, 1999, and the 60 
percent rating since February 4, 1999, properly compensate 
the veteran for the extent of her functional loss due to 
pain.  Regarding her 20 percent rating, the Board notes that 
although the veteran was limited in range of motion of the 
lumbar spine by pain, her range of motion was not so limited 
as to be considered severe, which is required for a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5293.  In this regard, 
the Board notes that the veteran was only limited in flexion 
to 65 degrees and she lacked only 10 degrees of bilateral 
lateral flexion and bilateral rotation.  Regarding her 40 
percent rating from December 3, 1994, the Board notes that 
the rating assigned considers the veteran's functional loss, 
as she was awarded a 40 percent rating for her decrease in 
range of motion found on December 1994 VA examination.  
Further, there is no medical evidence to support a finding 
that the veteran's pain is so disabling as to effectively 
result in ankylosis, which is required for the next higher 
rating under the rating criteria in effect during this time 
period.  Regarding her 60 percent rating, the same analysis 
applies as the veteran is not found to have pain that results 
in ankylosis, which is required for the next higher rating 
under any rating criteria in effect during this time period.

The above-determinations are based upon application of VA's 
rating schedule.  Additionally, the Board finds that there is 
no showing that the veteran's service-connected low back 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2006) (cited to and considered in the October 2006 SSOC).  
In this regard, the Board notes that although the veteran has 
asserted that her disability causes her to miss days from 
work and she has submitted medical evidence to show that she 
was prescribed bed rest, this evidence has already been 
considered in the veteran's current rating, as she was 
awarded a 40 percent rating, effective December 3, 1994, due 
in part to her low back disability's effect on her 
employment.  Further, the Board notes that although the 
veteran has been found to not be able to participate in any 
labor-intensive job, she currently works at a desk job, which 
does not require heavy labor.  Further, any effect of the 
veteran's low back disability on her employment is not beyond 
that contemplated in the assigned ratings.  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that an 
initial schedular rating in excess of 20 percent for a low 
back disability, from March 18, 1988, to December 2, 1994, 
must be denied.  The Board finds that a 40 percent rating 
from December 3, 1994, is warranted, but a rating in excess 
of 40 percent from December 3, 1994, to February 3, 1999, is 
not warranted.  In addition, a rating in excess of 60 percent 
from February 4, 1999, must also be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Claims for Earlier Effective Dates

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  

Specifically with regard to claims for service connection, if 
a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157 (2006).  Under the provisions of 38 C.F.R. § 
3.157(b)(1) (2006), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2006).

A.  Effective Date Earlier than March 18, 1988,
for Grant of Service Connection for
Residuals of Repair of an Enterocele 
and a Posterior Colporrhaphy

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for an "infection" on March 18, 1988.  
Subsequently, the RO granted service connection for residuals 
of repair of an enterocele and a posterior colporrhaphy, 
effective March 18, 1988, the date of receipt of the 
veteran's initial claim for the benefit.  

The veteran has requested retroactive benefits to the date of 
her discharge from service.  However, the Board finds that 
there is no legal basis upon which to assign an effective 
date for service connection for residuals of repair of an 
enterocele and a posterior colporrhaphy at any time prior to 
March 18, 1988.  

In this regard, the Board notes that the only correspondence 
from the veteran received by the RO prior to March 1988 is a 
September 1986 claim for service connection for personality 
disorder, a low back disorder, depression, headaches, and 
anemia.  In an October 1986 statement, the veteran presented 
argument for her claims as indicated in the September 1986 
claim.  The Board notes that neither of the claims was for 
service connection for her gynecological condition, 
characterized as residuals of repair of an enterocele and a 
posterior colporrhaphy.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise reflect, any 
claim pending prior to March 18, 1988 pursuant to which 
service connection for residuals of repair of an enterocele 
and a posterior colporrhaphy could have been granted.  The 
Board notes that the applicable law and regulations clearly 
make it the veteran's responsibility to initiate a claim for 
service connection with VA if she seeks that benefit.  While 
VA does have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the 
first document that can be construed as a claim for the 
benefit sought was filed on March 18, 1988.

Inasmuch as no claim for service connection for residuals of 
repair of an enterocele and a posterior colporrhaphy was 
received within one year following the veteran's separation 
from service, there is no legal basis for granting service 
connection effective the day following the separation from 
service; rather, the governing legal authority makes clear 
that, under these circumstances, the effective date can be no 
earlier than the date of the claim for that benefit.  See 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

B.  Effective Date Earlier than July 18, 1996 for the
Award of a 30 Percent Rating for IBS

The basic facts of this case are not in dispute.  In a 
January 1993 rating decision, the RO granted service 
connection and assigned an initial, noncompensable rating for 
IBS, effective October 8, 1992.  The veteran was notified of 
this decision in a January 1993 decision; however, the 
veteran did not file an NOD with this rating.  Hence, the 
claim decided in January 1993 was finally resolved - see 38 
U.S.C.A. § 7105(b) (West 2002 & Supp. 2006) and 38 C.F.R. §§ 
20.302, 20.1103 (2006) - and an effective date prior to 
January 1993 - the date of the RO's last adjudication - is 
legally precluded.

The current claim for an increased rating for IBS was 
received by the RO in August 1996.  The RO awarded the 
veteran a 30 percent rating for her IBS, effective July 18, 
1996, based on a private medical record with the same date, 
from E.T., M.D.  

At no time between the date of the final January 1993 rating 
decision and the current August 1996 claim does the record 
reflect any correspondence from the veteran, or, pursuant to 
38 C.F.R. § 3.157 (2006), a VA medical record, or private 
medical record that could be construed as a request for 
higher rating prior to the July 18, 1996 effective date of 
the award of a 30 percent rating.  

The claims file does include a January 1995 VA examination 
report that shows that the veteran had constipation and used 
enemas every two to three days.  However, the Board finds 
that this evidence does not provide a basis for a finding 
that it was factually ascertainable that an increase in 
disability had occurred.  In this regard, the examination 
report does not address the frequency of the veteran's 
constipation, nor does it address any abdominal distress, 
which are both elements addressed in the rating criteria for 
IBS and are required for 30 percent rating.  38 C.F.R. 
§ 4.114, DC 7319.  Therefore, the examination findings are 
not indicative of greater disability to which an increased 
rating is warranted.  In addition, the exception allowing for 
an earlier effective date where it was factually 
ascertainable that an increase in disability had occurred is 
only applicable if a claim is received by VA within one year 
after the date of such medical record, and the veteran's 
August 1996 claim was received by VA more than a year after 
the date of this January 1995 VA examination report.  See 38 
C.F.R. § 3.400(o)(2) (2006).  

As such, the Board finds that there was no pending claim for 
increase prior to July 18, 1996 pursuant to which a 30 
percent rating for IBS could have been granted.

C.  Both Claims

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of service 
connection for residuals of repair of an enterocele and a 
posterior colporrhaphy, earlier than March 18, 1988, and no 
effective date for the award of a 30 percent rating for IBS, 
earlier than July 18, 1996, is assignable, the claims for 
earlier effective dates for the grant of service connection 
for residuals of repair of an enterocele and a posterior 
colporrhaphy, and the award of a 30 percent rating for IBS, 
must be denied.  Where, as here, the law and not the evidence 
is dispositive, the matters on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for headaches, as secondary to service-
connected dysthymic disorder, is granted, subject to the laws 
and regulations governing the payment of VA compensation.

An initial rating in excess of 20 percent for a low back 
disorder, from March 18, 1988, to December 2, 1994, is 
denied.

A rating of 40 percent for a low back disorder, from December 
3, 1994, to November 13, 1996, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.

A rating in excess of 40 percent for a low back disorder, 
from November 14, 1996, to February 3, 1999, is denied.

A rating in excess of 60 percent for a low back disorder, 
since February 4, 1999, is denied.

An effective date earlier than March 18, 1988, for the grant 
of service connection for residuals of repair of an 
enterocele and a posterior colporrhaphy, is denied.

An effective date earlier than July 18, 1996, for the award 
of a 30 percent rating for IBS, is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims for an initial compensable rating for 
residuals of repair of an enterocele and a posterior 
colporrhaphy and for an increased rating for urinary tract 
infections is warranted, even though such will, regrettably, 
further delay an appellate decision on the claims.

Regarding the veteran's claim for an initial compensable 
rating for residuals of repair of an enterocele and a 
posterior colporrhaphy, the Board notes that a March 1993 
private defecography from C.C., M.D. revealed a significant 
anterior rectocele.  Dr. C.C. suspected that the veteran 
probably had a combined cystocele.  Therefore, in June 1993, 
the veteran underwent a repair of enterocele and posterior 
colporrhaphy.  Lab testing after the operation revealed a 
diagnosis of febromuscular tissue, clinically enterocele sac 
and vaginal mucosa in skin.  

A September 1996 VA examination report shows that the veteran 
had no evidence of cystocele or rectocele.  Rectal 
examination revealed no evidence of pelvic relaxation.

A November 1996 defecography revealed a small anterior 
rectocele and slight bulge of the posterior wall.

A September 1997 private medical record from W.A., M.D. shows 
that the veteran complained that she felt as if her rectum 
was "falling out".  Physical examination indicated that 
there was no anatomical rectocele seen on examination in two 
positions with or without strain.  Dr. W.A. opined that the 
veteran's symptoms were unlikely from symptomatic rectocele.

A November 1997 private defecography revealed an anterior 
rectocele, rectal intussusception, and a severe vasovagal 
reaction, secondary to the study.

A July 1998 private medical record from C.C., M.D. shows that 
a proctoscopic examination confirmed a small anterior 
rectocele.

In a July 1998 statement, the veteran stated that she found 
small amounts of brownish liquid around her rectum and 
discoloration in her underwear.

A September 1998 private medical record from J.P., M.D. shows 
that the veteran had fecal incontinence.  

During the May 1999 RO hearing, the veteran's representative 
argued that the veteran's disability would be more 
appropriately rated using DC 7332 (pursuant to which 
impairment of sphincter control of the rectum is rated).  The 
veteran also stated that she had fecal incontinence and would 
see discoloring in her underwear.  

A December 1999 private medical record from Dr. C.C. shows 
that the veteran had some small anal fissures that were 
revealed on anorectal examination.

A March 2001 VA examination revealed that there was no 
evidence of pads worn, or protective underwear.  There was 
also no evidence of leakage and the rectum had good sphincter 
tone, heme-negative.

A December 2001 VA treatment record indicates that a pelvic 
examination was conducted and revealed some redundancy of 
vaginal tissue, although no defined rectocele was noted.  
Rectal heme was negative and controls were fine.

A July 2002 VA treatment record shows a rectal examination 
was conducted and revealed brown stool, heme negative, and 
rectal tone decreased.

An August 2002 VA treatment record shows a diagnosis of fecal 
incontinence.

An October 2002 VA treatment record shows complaints of a 
small amount of fecal incontinence intermittently with 
urinary incontinence.  It was noted that when she had a 
colonoscopy, she did not have fecal incontinence with the 
golytely prep.  The veteran also stated that she sometimes 
had to push her rectum inside after a bowel movement when she 
felt that it had prolapsed outside.  Her rectocele and rectal 
prolapse was to be evaluated.

A December 2002 private defecogram revealed no evidence of 
prolapse or intussusception.  There was a moderate anterior 
rectocele.

A December 2005 VA treatment record shows a diagnosis of 
fecal incontinence and rectovaginal fistula.

The Board notes that the veteran is currently rated for her 
residuals of repair of an enterocele and a posterior 
colporrhaphy using 38 C.F.R. § 4.116, DC 7624 (pursuant to 
which fistula, rectovaginal) is rated.  After reviewing the 
evidence of record, the Board notes that the veteran does 
have fecal incontinence and leaking; however, the record does 
not indicate the frequency of her fecal incontinence and 
leaking, which is required by the rating criteria in order to 
effectively rate the veteran's disability.  In addition, 
although the veteran does have fecal incontinence and 
leaking, there is no opinion in the medical evidence of 
record to indicate that this fecal incontinence is an actual 
residual of her repair of an enterocele and a posterior 
colporrhaphy.  Further, there is no medical evidence to 
determine the actual residuals of the veteran's repair of an 
enterocele and a posterior colporrhaphy, neither is there any 
evidence to show what the veteran's symptoms of the 
enterocele were prior to her June 1993 repair.  Therefore, 
the Board finds that the medical evidence is not adequate to 
decide the issue of entitlement to an initial compensable 
rating for residuals of repair of an enterocele and a 
posterior colporrhaphy.  Therefore, a VA examination is 
necessary to determine the actual residuals from the repair 
of an enterocele and posterior colporrhaphy and to determine 
any symptoms of the enterocele prior to the June 1993 repair.  
Subsequent to this examination and subsequent to obtaining a 
medical opinion as to the veteran's residuals of the repair 
of an enterocele and a posterior colporrhaphy, the veteran 
can be appropriately rated using the correct diagnostic code 
that is most analogous to her disability.

Regarding the veteran's claim for an increased rating for her 
urinary tract infections, the veteran currently receives a 20 
percent rating, effective September 9, 1996, for her urinary 
tract infections pursuant to 38 C.F.R. § 4.115b, DC 7512 (for 
which cystitis, chronic is rated).  This DC is rated as 
voiding dysfunction based on urine leakage, urinary 
frequency, or obstructed voiding.

The medical evidence prior to May 1999 shows that the veteran 
did not need the use of pads for her incontinence, had 
appropriate emptying, and had little leakage.  However, 
during her May 1999 RO hearing, the veteran testified that 
she currently used pads and changed them constantly 
throughout the day.  In addition, VA treatment records, 
beginning in May 2002, show increased complaints of urinary 
frequency, urgency, and dysuria.  Therefore, it appears from 
the evidence of record that there is a worsening of the 
veteran's symptoms for urinary tract infections; however, 
there is no recent comprehensive VA examination addressing 
the rating criteria of voiding dysfunction, as the last VA 
examination was conducted in October 1996, which is more than 
10 years ago.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the RO should arrange for the veteran to undergo 
VA gynecological and genitourinary examinations, by a 
physician(s), at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase for urinary tract infections 
and may well result in a denial of the claim for an initial 
compensable rating for residuals of repair of an enterocele 
and a posterior colporrhaphy.  38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any of the scheduled examination(s), the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
her by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in West Haven, Connecticut, dated up to 
September 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
West Haven VAMC since September 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to her 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial rating for 
residuals of repair of an enterocele and a posterior 
colporrhaphy, the RO must document its specific consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the West 
Haven VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's residuals of repair of an 
enterocele and a posterior colporrhaphy, 
and urinary tract infections, from 
September 2006 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims on 
appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that she has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo a 
gynecological examination for her residuals 
of repair of an enterocele and a posterior 
colporrhaphy, and a genitourinary 
examination for her urinary tract 
infections, by (a) physician(s), at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report(s) 
of the examination(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

Gynecological examination - The physician 
should indicate the actual residuals of 
the veteran's repair of an enterocele and 
a posterior colporrhaphy, which was 
performed in June 1993.  The physician 
should also determine from the medical 
evidence of record, the veteran's 
symptoms, if any, of her enterocele, prior 
to the June 1993 repair.  In addition, the 
physician should determine whether the 
veteran currently has an enterocele or 
rectocele and any symptoms associated 
thereto.

If it is found that the veteran has 
vaginal fecal leakage, and this leakage is 
a residual of the veteran's repair of the 
enterocele and the posterior colporrhaphy, 
the physician should indicate the 
frequency per week of any vaginal fecal 
leakage and whether the wearing of a pad 
is required.

In addition, if it is found that 
impairment of sphincter control is a 
residual of the veteran's repair of the 
enterocele and the posterior colporrhaphy, 
and the veteran is found to have such a 
disability, the physician should indicate 
whether there is slight or occasional 
leakage, occasional involuntary bowel 
movements necessitating wearing of a pad, 
extensive leakage and fairly frequent 
involuntary bowel movements, or complete 
loss of sphincter control.

Genitourinary examination - The physician 
should indicate whether the veteran's 
urinary tract infections are manifested by 
leakage, and if so, whether it requires 
the wearing of absorbent materials that 
must be changed less than or more than two 
times a day or less than or more than four 
times a day.  The physician should also 
report the veteran's urinary frequency for 
daytime and evening voiding, to include 
whether it causes her to awaken at night.  
Further, the physician should indicate 
whether the disability is manifested by 
obstructed voiding characterized by 
urinary retention requiring intermittent 
or continuous catheterization.  Finally, 
the physician must report whether the 
veteran's urinary tract infections require 
drainage/frequent hospitalization (greater 
than two times/year), and/or require 
continuous intensive management.

The physician(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination(s), the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
her by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims on appeal.  If the 
veteran fails to report to any of scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claims in light of all 
pertinent evidence and legal authority.  
Regarding the claim for an initial 
compensable rating for residuals of repair 
of an enterocele and a posterior 
colporrhaphy, the RO must specifically 
document its consideration of whether 
"staged rating," pursuant to Fenderson, 
cited to above, is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


